Title: To Thomas Jefferson from Navy Department, 1 November 1808
From: Navy Department
To: Jefferson, Thomas


                  
                     
                        1 Nov 1808
                  
                  View of the State of the Gun Boats built under the Act of last Session—Nov. 1. 1808.
                  
                     
                        
                           Philadelphia.
                           20.
                           completely fitted even to a cleat.
                        
                        
                           New York
                           23.
                           twenty may be prepared for actual service in 10 days—3 not so forward.
                        
                        
                           Washington
                           10.
                           nine can be launched in 10 or 12 days—one not so forward
                        
                        
                           Baltimore
                           10.
                           two ready for service—the remaining eight can be prepared in a few days.
                        
                        
                           Portland.
                           10.
                           completed, excepting small arms.
                        
                        
                           Norfolk.
                           10
                           Carpenter’s work completed—can be completely prepared for service in 30 days.
                        
                        
                           Wilmington N.C.
                           3.
                           one ready to launch—2 not so forward
                        
                        
                           Norwich Ct.
                           2.
                           Hulls completed.
                        
                        
                           Westerly R.I.
                           2.
                           Hulls completed—
                        
                        
                           Charleston SC
                           10.
                           One in commission—the other nine can be ready in 10 days excepting anchors & cabooses which are preparing.
                        
                        
                           Lake Champlain.
                           2.
                           to be completed by Contract by the 1 Jany 1809.
                        
                        
                           Lake Ontario
                           
                              
                                  1.
                           
                           this will be a very formidable brig—to be completed by contract by the 1 Apl 1809.
                        
                        
                           
                           
                              103
                           
                           gun boats.
                        
                     
                  
                  
                  N.B. Under a Contract with Nathan Stan made 18 may 1808 there are now ready or very nearly ready for delivery, 2000 boarding pikes & 2000 Cutlasses.—and a Contract was made with Simeon North on the 30 June 1808 for 2000 pistols to be delivered within 18 months from the date of Contract.
                  One hundred of these gun boats might have been completely prepared for service in every respect excepting their small arms, month’s since—but the Navy Department not having the means to employ them, it was thought best to suffer the greater part of them to remain on the Stocks for the purpose of seasoning.—
                  
               